Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  03/12/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirth Peter et al. (DE10123539A1, hereinafter Peter).

Regarding claim 1, Peter teaches a method for operating an absolute measuring position detection system having a sensor arrangement and a single-track magnetic code object with non-repeating code areas, wherein the sensor arrangement is formed by a substantially linear arrangement of a plurality of magnetic field sensors (the length measuring device comprises a scale (1) on which the units of length are plotted, and a sensor unit that is moved in the measuring direction relative to the scale, [0003], lines 1-2, Figure 5. Figure. 2 shows--the one or more sensors 2a, 2b arranged within the sensor unit 2 run such a distance in the transverse direction 11 of that track 16a,16b which they are to scan [0108], (lines 823-825). The magnetic coding along the counting track shows a regular pattern according to some kind of algorithm: Normally, the scale consists of areas of equal length, alternately magnetized by 180° in succession, whose north-south magnetization axis is transverse to the longitudinal direction, so that A south pole and a north pole of such a coding are always arranged alternately along one of the longitudinal edges of the ruler. [0057], lines 459-463).
, the method comprising: determining a relative position of the sensor arrangement with respect to the respective code object is determined by searching for a partial pattern which is most similar to a currently sensor-detected partial pattern on the basis of reference data containing magnetic curve progressions or magnetic patterns of magnetic field vector components detected by sensors for the entire code object  depending on the position on the code object (the sensor 2a, when sliding over it in
the measuring direction 10, periodically follows one another in this measuring direction 10 and is magnetized differently,  alternately as north - and south pole magnetized, in particular segments 27a, 27b of equal length are detected as an analogue, sinusoidal signal 28 or in particular as a sine-like analogue signal consisting only of positive sine half oscillations, [0091]. Lines 708-712), Figure 5. The interpolator generates 200 signal rectangles at e.g.
 B. the A signal 29a per a single signal period of the analog sine or cosine signal.
 In addition, the interpolator generates a binary index signal I, which is a relative index signal and within a period of the analog sine or cosine signal, i.e. within a single segment z. 27b of the coding occurs only once and whose length is equal to or part of a period of the binary A or B signal. [0145], lines, figure 5)

Regarding claim 2, Peter teaches method according to claim 1, characterized in that a position of the sensor arrangement on the code object at which a deviation between the respective partial patterns forms a minimum is searched for between respective partial patterns to be compared. (The sine and cosine signals emitted by the sensor unit are in turn fed via a bridge circuit and an amplifier to a squarer, which emit a sine squared or cosine squared signal, which is fed to a threshold switch via an adder. Normally, the addition of the square of the sine and the square of the cosine results in a signal of constant amplitude, which triggers the threshold switch if there is a deviation from a setpoint value [167], [168]).

Regarding claim 3, Peter teaches method according to claim 2, characterized in that the deviation is formed as a square deviation between two partial patterns. the addition of the square of the sine and the square of the cosine results in a signal of constant amplitude, which triggers the threshold switch if there is a deviation from a setpoint value [168].

Regarding claim 11, Peter teaches method according to claim 1, characterized in that the reference data are stored in a reference table or on a reference map. (In order to also accommodate the interpolator in the limited sensor unit, at least the
interpolator, and thus also the converter, is designed as an integrated circuit (chip), as is the sensor that detects the magnetic field of the scale. The electronics (9) preferably also have an Eprom, in particular an EEPROM, for temporarily storing the data processing program for the first chip (4) and/or the second chip (5) and/or for temporarily storing signal values, [0047], 0048], Figure 4).

Regarding claim 12, Peter teaches method according to claim 1, characterized in that a corresponding bit pattern is generated from at least two field vector components detected by sensors and phase-shifted with respect to each other, taking into account a phase progression. (the interpolator generates 200 signal rectangles at e.g.
 B. the A signal 29a per a single signal period of the analog sine or cosine signal. B In addition, the interpolator generates a binary index signal I, which is a relative index signal and within a period of the analog sine or cosine signal, i.e. within a single segment z.  B. 27b of the coding occurs only once and whose length is equal to or part of a period of the binary A or B signal [145], Figure 5).

Regarding claim 13, Peter teaches method according to claim 12, characterized in that the at least two phase- shifted field vector components detected by sensors are brought into as good a phase-related match as possible by means of a linear integral transformation in order to generate a corresponding bit pattern therefrom. (From one incremental track, which causes an analog sinusoidal signal in the sensor, two digital, e.g. rectangular signals are generated that are phase-shifted to one another - by a phase shift that differs from half a phase - by 90°, so that the running direction of the sensor unit are seen due to the phase shift and sampling of both digital signals. To avoid interference, the two digital signals are also transmitted a second time in inverted form. [0054]. The analog sine and cosine signals are fed to the interpolator 9b, which generates a pulse sequence of digital, i.e. binary, signals in the form of two by 90° offset binary output signals (e.g. square-wave signals), the so-called A-signal and B-signal, as shown in Fig. 5 as square-wave signals 29a, 29b, generated, [0144], Figure 5).


Regarding claim 14, Peter teaches absolute measuring position detection system having a sensor arrangement and a single-track, magnetic code object with non-repeating code regions, wherein the sensor arrangement is formed by a substantially linear arrangement of a plurality of magnetic field sensors, characterized in that the position detection system is operable according to the method of claim 1. (the length measuring device comprises a scale (1) on which the units of length are plotted, and a sensor unit that is moved in the measuring direction relative to the scale, [0003], lines 1-2, Figure 5. Figure. 2 shows--the one or more sensors 2a, 2b arranged within the sensor unit 2 run such a distance in the transverse direction 11 of that track 16a,16b which they are to scan [0108], (lines 823-825). The magnetic coding along the counting track shows a regular pattern according to some kind of algorithm: Normally, the scale consists of areas of equal length, alternately magnetized by 180° in succession, whose north-south magnetization axis is transverse to the longitudinal direction, so that A south pole and a north pole of such a coding are always arranged alternately along one of the longitudinal edges of the ruler. [0057], lines 459-463).


. Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,7,9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth Peter et al. (DE10123539A1, hereinafter Peter) and in view of Zoltan Kantor et al. 
(US 10796222 B2, hereinafter Kantor).

Regarding claim 5, Peter teaches method according to claim 2, Peter further teaches the deviation is determined as a square or absolute value of a distance between the detection positions of two partial patterns. (The sine and cosine signals emitted by the sensor unit are in turn fed via a bridge circuit and an amplifier to a squarer, which emit a sine squared or cosine squared signal, which is fed to a threshold switch via an adder. Normally, the addition of the square of the sine and the square of the cosine results in a signal of constant amplitude, which triggers the threshold switch if there is a deviation from a setpoint value [167], [168]).

 Peter is silent that deviation is estimated by the artificial neural network.

Kantor teaches the detection positions of two partial patterns estimated by the artificial neural network. (The use of an artificial neural network additionally enables an extended evaluation of the measurement results, including error and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor [0015]. FIG. 3 shows an exemplary embodiment of an evaluation unit according to the invention with a two-stage evaluation schema, in which two artificial neural networks ANNl 400 and ANN2 405 are arranged. The primary sensor signals that is the raw signals delivered from the sensor elements, are firstly supplied to the input or an input layer (not shown here) of ANNl 400. ANNl 400 is trained to determine one or more influencing variables or parameters, the distance z between the target object and the aforementioned arrangement of sensor elements (array) necessary in order to perform a linear position determination for the target object. ANNl 400 Alternatively or additionally, can provide the data necessary for a normalization of the primary sensor signals.

Peter is analogous to the claimed invention because it is pertinent to the claim invention an absolute position measuring method using a sensor unit which moves relative to coded track scale, and detecting the constantly changing magnetic field in the measuring direction as an analog signal in the form of a sinusoidal oscillation or a sinusoidal, but uniform oscillation. with the benefits of the fact that the sensor  moves on  the scale at a distance, i.e. without contact (Peter, [0006], [0007]). Kantor is considered analogous to the claimed invention because it pertains to a contactless position and /or distance sensor and a method with at least two probe or sensor elements and of jointly evaluating the measurement signals delivered from the at least two sensor elements by means of an artificial neural network. (Kantor, [0009], lines 2-5) with the benefits of extended evaluation of the measurement results, including error and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s absolute position measuring method to incorporate Kantor  contactless position and /or distance sensor using an artificial neural network with the benefits of  extended evaluation of the measurement results, including error and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 

Regarding claim 7, Peter teaches method according to claim 1, 
Peter does not teach method characterized in that, during operation of the position detection system, partial patterns serving as reference data for the code object are automatically learned, which, taken together, describe a course of a magnetic field along the single-track code object. (In the case of the aforementioned calibration or
learning process, an artificial neural network is trained preferably for each sensor element on the particular measured variable in different conditions so that the measured variable determine independently of these conditions, [0011] lines 1-5. ANN2 405 is trained to calculate and to deliver 435 the primary measured variables or measurement parameters, as well as the position of the target object in relation to the aforementioned arrangement (array) of the sensor elements [0057], Figure 3).
Peter is analogous to the claimed invention because it is pertinent to the claim invention an absolute position measuring method using a sensor unit which moves relative to coded track scale, and detecting the constantly changing magnetic field in the measuring direction as an analog signal in the form of a sinusoidal oscillation or a sinusoidal, but uniform oscillation. with the benefits of the fact that the sensor moves on  the scale at a distance, i.e. without contact (Peter, [0006], [0007]). Kantor is considered analogous to the claimed invention because it pertains to a contactless position and /or distance sensor and a method with at least two probe or sensor elements and of jointly evaluating the measurement signals delivered from the at least two sensor elements by means of an artificial neural network. (Kantor, [0009], lines 2-5) with the benefits of extended evaluation of the measurement results, including error and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s absolute position measuring method to incorporate Kantor  contactless position and /or distance sensor using an artificial neural network with the benefits of  extended evaluation of the measurement results, including error and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 

Regarding claim 9, Peter teaches method according to claim 1, 
Peter is silent that learned reference data are relearned in an event of any changes to the code object during operation of the position detection system. 
Kantor teaches that learned reference data are relearned in an event of any changes to the code object during operation of the position detection system. (A corresponding evaluation unit having an aforementioned artificial neural network is preferably trained by a calibration process or by a teaching/learning process, [0009], lines 11-13. In the case of the aforementioned calibration or learning process, an artificial neural network is trained preferably for each sensor element on the particular measured variable in different conditions so that the measured variable is  determined independently of these conditions. Any inaccuracies of the sensor elements and/or the measurement electronics can thus be taken into consideration already when creating a training data record. on account of the increased robustness of the signal evaluation with an artificial neural network according to the invention, corresponding manufacturing tolerances have
substantially no influence on the subsequent measurements, [0011]).

Peter is analogous to the claimed invention because it is pertinent to the claim invention an absolute position measuring method using a sensor unit which moves relative to coded track scale, and detecting the constantly changing magnetic field in the measuring direction as an analog signal in the form of a sinusoidal oscillation or a sinusoidal, but uniform oscillation. with the benefits of the fact that the sensor moves on   the scale at a distance, i.e. without contact (Peter, [0006], [0007]). Kantor is considered analogous to the claimed invention because it pertains to a contactless position and /or distance sensor and a method with at least two probe or sensor elements and of jointly evaluating the measurement signals delivered from the at least two sensor elements by means of an artificial neural network. (Kantor, [0009], lines 2-5) with the benefits of extended evaluation of the measurement results, including error
and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s absolute position measuring method to incorporate Kantor  contactless position and /or distance sensor using an artificial neural network with the benefits of  extended evaluation of the measurement results, including error and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 

Regarding claim 10, Peter teaches method according to claim 1, 
Peter is silent that learned reference data comprises values of at least two sensor- detected magnetic field vector components and respective phase information.
Kantor teaches that learned reference data comprises values of at least two sensor- detected magnetic field vector components and respective phase information. (The sensor module shown in FIG. 5a has a number of, more specifically in the present case and by way of example four, sensor elements formed as electrical measuring coils (SEl, ... , SE4) 600-615. An electrical voltage delivered from the measuring coils is detected, demodulated in a phase-sensitive manner 620-635, and is fed into the input layer 640 of an ANN (not shown). The current position
of a target object 645 is determined by means of the ANN on the basis of these primary sensor signals. In addition to the shown arrangement (array) of sensor elements 600-615, an arrangement (array) of, in the present case and by way of example, five electrical excitation coils (ECl, EC2, ... , ECS) 650-670 is additionally provided, which  are fed from a harmonic voltage or current signal 675, more specifically in such a way that, at a specific moment, adjacent excitation coils always have an opposite magnetic polarity. For a current or predefined z-distance, each sensor element has a specific wave characteristic (Sl, S2, S3, S4), shown in FIG. 5b, wherein the wave amplitude is dependent on the current z-distance).

Peter is analogous to the claimed invention because it is pertinent to the claim invention an absolute position measuring method using a sensor unit which moves relative to coded track scale, and detecting the constantly changing magnetic field in the measuring direction as an analog signal in the form of a sinusoidal oscillation or a sinusoidal, but uniform oscillation. with the benefits of the fact that the sensor moves on  the scale at a distance, i.e. without contact (Peter, [0006], [0007]). Kantor is considered analogous to the claimed invention because it pertains to a contactless position and /or distance sensor and a method with at least two probe or sensor elements and of jointly evaluating the measurement signals delivered from the at least two sensor elements by means of an artificial neural network. (Kantor, [0009], lines 2-5) with the benefits of extended evaluation of the measurement results, including error
and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s absolute position measuring method to incorporate Kantor contactless position and /or distance sensor using an artificial neural network with the benefits of  extended evaluation of the measurement results, including error and function diagnostics, and the provision of a user-friendly setting aid for the purposes of pre-setting or calibrating the position/distance sensor (Kantor, [0015]). 


Claims 4,6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peter, as applied to claim 1 and claim 2 above and in view of Stuckert et al. (DE 102011078861 A1, hereinafter Stuckert).

Regarding claim 4, Peter teaches method according to claim 2, 
Peter is silent that the deviation is formed as a sum of absolute values of a difference between corresponding values of two partial patterns.
Stuckert teaches that the deviation is formed as a sum of absolute values of a difference between corresponding values of two partial patterns. (The absolute position of the rotatable element  is determined as the sum of the absolute
position of that reference pattern whose deviation information indicates the smallest difference to the segment length pattern, and a position difference that depends on a speed of the rotatable element and a period of time since the last signal edge of the encoder signal was detected, [0014]).

Peter is analogous to the claimed invention because it is pertinent to the claim invention an absolute position measuring method using a sensor unit which moves relative to coded track scale, and detecting the constantly changing magnetic field in the measuring direction as an analog signal in the form of a sinusoidal oscillation or a sinusoidal, but uniform oscillation. with the benefits of the fact that the sensor moves on   the scale at a distance, i.e. without contact (Peter, [0006], [0007]). Stuckert is considered analogous to the claimed invention because it is pertinent to the claim invention a method for determining the absolute position of a crank shaft using deviation information; based on pattern recognition by comparing a segment length pattern recorded by moving the rotatable element using the encoder disc with a reference pattern. Stuckert invention has the benefits of measuring absolute position accurately [0050].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s absolute position measuring method to incorporate Stuckert method of deviation measurement method with the benefits of accurate measurement results for absolute position values.

Regarding claim 6, Peter teaches method according to claim 2, 
Peter is silent that finding a minimum of the deviations between the partial patterns to be compared for the entire code object occurs on a basis of a (dis)similarity curve.
Stuckert teaches that finding a minimum of the deviations between the partial patterns to be compared for the entire code object occurs on a basis of a (dis)similarity curve. (Determining in each case a deviation specification depending on the segment length pattern and one of a plurality of reference patterns provided, each reference pattern comprising a sequence of the predetermined number of segment lengths and being assigned an absolute position; - Determining the absolute position of the rotatable element depending on the absolute position 
of that reference pattern whose deviation information indicates the smallest difference to the segment length pattern, [0005], lines 52-58. The number of reference patterns with which the detected segment length pattern is compared
can correspond to the number of segments of the reference pattern, the sequence of which is offset by one position for each reference pattern.
If a match or the greatest similarity with a reference pattern is determined, then the absolute position of the rotatable element at the time of the last detected signal edge or a specific signal edge is determined [0007], lines 76-81).

Peter is analogous to the claimed invention because it is pertinent to the claim invention an absolute position measuring method using a sensor unit which moves relative to coded track scale, and detecting the constantly changing magnetic field in the measuring direction as an analog signal in the form of a sinusoidal oscillation or a sinusoidal, but uniform oscillation. with the benefits of the fact that the sensor moves on   to the scale at a distance, i.e. without contact (Peter, [0006], [0007]). Stuckert is
considered analogous to the claimed invention because it is pertinent to the claim invention a method for determining the absolute position of a crank shaft using deviation information; based on pattern recognition by comparing a segment length pattern recorded by moving the rotatable element using the encoder disc with a reference pattern. Stuckert invention has the benefits of measuring absolute position accurately [0050].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s absolute position measuring method to incorporate Stuckert method of deviation measurement method with the benefits of accurate measurement results for absolute position values.

Regarding claim 8, Peter teaches method according to claim 1, 
Peter is silent that that a self-diagnosis of the position detection system is carried out on a basis of determined quality values of a similarity between two partial patterns to be compared. 
Stuckert teaches that a self-diagnosis of the position detection system is carried out on a basis of determined quality values of a similarity between two partial patterns to be compared. The segment length pattern is compared with reference patterns to ensure that they match and, if they match, assigned to a specific predetermined position in order to determine the current position of the rotatable element therefrom, [0006], lines 66-68. If a match or the greatest similarity with a reference pattern is determined, then the absolute position of the rotatable element at the time of the last detected signal edge or a specific signal edge is determined [0007], lines 79-81. In a step S5, the sequence of the individual segment lengths of the detected encoder signal (segment length pattern) is compared with each individual reference pattern and a respective deviation information is determined. [0038], lines 370-371, Figure 3)

Peter is analogous to the claimed invention because it is pertinent to the claim invention an absolute position measuring method using a sensor unit which moves relative to coded track scale, and detecting the constantly changing magnetic field in the measuring direction as an analog signal in the form of a sinusoidal oscillation or a sinusoidal, but uniform oscillation. with the benefits of the fact that the sensor moves on   the scale at a distance, i.e. without contact (Peter, [0006], [0007]). Stuckert is
considered analogous to the claimed invention because it is pertinent to the claim invention a method for determining the absolute position of a crank shaft using deviation information; based on pattern recognition by comparing a segment length pattern recorded by moving the rotatable element using the encoder disc with a reference pattern. Stuckert invention has the benefits of measuring absolute position accurately [0050].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peter’s absolute position measuring method to incorporate Stuckert method of deviation measurement method with the benefits of accurate measurement results for absolute position values


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Polik et al. (US 10,209,097 B2) invention is an inductive displacement measuring sensor for measuring the distance, the spatial orientation, the thickness, the material properties or the like of a target object, which
sensor has a transmitter element which emits a pulsed signal and a receiver element for detecting a pulse response caused by the emitted pulsed signal in the target object, provision is made, in particular, for the detected pulse response to be immediately evaluated using an artificial neural network. the invention proposes to evaluate the temporally varying signal detected by the measuring coil directly by means of an ANN, i.e. without intermediate 65
spectral analysis. Preferably, a pulse response caused by a non-periodic (transient) signal transmitted by the transmitter coil from the target object to be measured is thus evaluated by the ANN. The pulse response is generated substantially by eddy currents induced in the target object and magnetic
polarization. The ANN supplies distance data of the target object as an output signal.
Hayashi (US 7352294 B2) The invention provides an absolute position detector for accurately reading a code recorded on an absolute track is provided. Output signals from sensors that read a code recorded on an absolute track are input into a binarization processor. A compensator provided within the binarization processor functions to correct and determine the value of a read target bit based on an output signal from a read sensor which is the sensor located closest to the center of the one-bit width of the read target bit, and an output signal from a compensation sensor, which is a sensor separated from the read sensor by a distance
within the range from                 
                    
                        
                            λ
                        
                        
                            2
                        
                    
                
             to                 
                    
                        
                            3
                            .
                             
                            λ
                        
                        
                            2
                        
                    
                
            .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867